COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-11-00822-CR
Style:                      Thomas Wayne Florence
                            v The State of Texas
                  *
Date motion filed :         January 22, 2013
Type of motion:             Motion to Court to Rule on Said Motions Filed By the Appellant
Party filing motion:        Appellant
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          The motions referenced in appellant’s motion were previously ruled upon. The first motion was
          denied on January 8, 2013. The second motion was dismissed as moot on January 2, 2013.
          The third motion was denied on January 8, 2013.


Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: January 25, 2013




November 7, 2008 Revision